Exhibit 10.3
GLOBAL EMPLOYMENT HOLDINGS, INC.
CONSENT
AND
FIRST AMENDMENT TO PREFERRED STOCK SECURITIES PURCHASE
AGREEMENT
THIS CONSENT AND FIRST AMENDMENT TO PREFERRED STOCK SECURITIES PURCHASE
AGREEMENT (this “Consent”), dated as of March 11, 2009, is made by and between
Global Employment Holdings, Inc. (the “Company”), Global Employment Solutions,
Inc., a Colorado corporation (“GES”) and the holders of the Company’s Series A
Convertible Preferred Stock (the “Preferred Stock”) listed on the signature
pages hereto, representing more than 66-2/3% of the outstanding shares of
Preferred Stock (collectively, the “Stockholders”).
WHEREAS:
A. The Company, GES and the Stockholders are parties to the Preferred Stock
Securities Purchase Agreement, dated as of March 31, 2006 (the “Preferred SPA”),
pursuant to which the Company issued and the Stockholders purchased the
Preferred Stock.
B. The Company’s subsidiary GES desires to sell certain Assets (as defined in
the proposed Asset Purchase and Sale Agreement to be entered into by and among
the Company, Temporary Placement Service, Inc., a Georgia corporation (“TPS”),
and Eastern Staffing, LLC, a California limited liability company, d.b.a. Select
Staffing, a copy of which is set forth in Attachment A hereto) of its subsidiary
TPS (the “TPS Asset Sale”), and use the proceeds therefrom to partially pay down
the outstanding balances on the Company’s working capital revolving credit line
and term note with Wells Fargo Bank, N.A., and for working capital purposes.
C. In connection with the TPS Asset Sale, the Company has agreed to amend the
definition of the term “Senior Indebtedness” in the Preferred SPA.
D. The Preferred SPA defines “Senior Indebtedness” by reference to the
definition found in the Notes and, therefore, an amendment of such term in the
Notes constitutes an amendment to such term in the Preferred SPA (the
“Amendment”).
E. Pursuant to the terms of the Preferred SPA and the Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock of
Global Employment Holdings, Inc., the consent of the holders of 66-2/3% of the
outstanding shares of Preferred Stock is required to approve the TPS Asset Sale
and the Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree and consent as
follows:
1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings set forth in the Notes.
2. Consent of the Stockholders. The Stockholders hereby consent to the TPS Asset
Sale.

 

 



--------------------------------------------------------------------------------



 



3. Amendment of Defined Term “Senior Indebtedness.” Effective 90 days after
closing of the TPS Asset Sale, the Stockholders agree to an amendment of the
term “Senior Indebtedness” as follows:
“Senior Indebtedness” means the principal of (and premium, if any), interest on,
and all fees and other amounts (including, without limitation, any reasonable
out-of-pocket costs, enforcement expenses (including reasonable out-of-pocket
legal fees and disbursements), collateral protection expenses and other
reimbursement or indemnity obligations relating thereto) payable by Company
under or in connection with the Credit Facility; provided, however, that (1) the
aggregate amount of the outstanding amount of the Revolving Advances (as defined
in the Credit Facility) made pursuant to Section 2.1 of the Credit Facility, the
outstanding Term Advance (as defined in the Credit Facility) and the outstanding
L/C Amount (as defined in the Credit Facility) will not at any time exceed
$20,000,000 prior to April 30, 2009, and $15,000,000 on or after April 30, 2009,
in each case as such amount is reduced from time to time by principal payments
of the portion of the Senior Indebtedness constituting term loans and permanent
reductions of the revolving commitments under the Credit Facility, (2) the
aggregate amount of the outstanding amount of the Revolving Advances (as defined
in the Credit Facility) made pursuant to Section 2.1 of the Credit Facility and
the outstanding L/C Amount (as defined in the Credit Facility) will not at any
time exceed $10,000,000, and (3) such Senior Indebtedness shall not at any time,
respective of the base rate used and excluding any Default Period (as defined in
the Credit Facility), bear an annual interest rate in excess of the sum of the
WFBC Base Rate (as defined in the Credit Facility) plus 3% (excluding commitment
and similar per annum fees) with respect to Revolving Advances (as defined in
the Credit Facility) and the sum of the WFBC Base Rate (as defined in the Credit
Facility) plus 5% (excluding commitment and similar per annum fees) with respect
to Term Advances.
4. No Other Changes. Except as explicitly set forth in this Consent, all of the
terms and conditions of the Preferred SPA remain in full force and effect.
5. Condition Precedent. Effectiveness of Section 3 hereof is conditioned upon
closing of the TPS Asset Sale.
6. Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Consent and the consummation of the transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------



 



7. Facsimile Signatures; Counterparts. This Consent may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
8. Governing Law. This Consent shall be governed by and construed in accordance
with the laws of the State of New York (without reference to conflict of laws
principles).
[Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Consent to be
executed as of the date first written above.

                      THE COMPANY:       GES:    
 
                    GLOBAL EMPLOYMENT HOLDINGS, INC.       GLOBAL EMPLOYMENT
SOLUTIONS, INC.    
 
                   
By:
  /s/ Dan Hollenbach       By:   /s/ Dan Hollenbach    
 
 
 
Name: Dan Hollenbach          
 
Name: Dan Hollenbach    
 
  Title:   Chief Financial Officer, Treasurer and Secretary           Title:  
Chief Financial Officer, Treasurer and Secretary    
 
                    THE STOCKHOLDERS:                
 
                    RADCLIFFE SPC, LTD., for and on behalf of the Class A
Convertible Crossover Segregated Portfolio       VICTORY PARK CREDIT
OPPORTUNITIES MASTER FUND, LTD.    
 
                   
By:
  RG Capital Management, L.P.       By:   Victory Park Capital Advisors, LLC    
 
  By: RGC Management Company, L.L.C.                
 
                   
By:
  /s/ Gerald F. Stahlecker       By:   /s/ Matthew Ray    
 
 
 
Name: Gerald F. Stahlecker          
 
Name: Matthew Ray    
 
  Title:   Managing Director           Title:   Principal    

Consent and First Amendment to Preferred SPA

 

4



--------------------------------------------------------------------------------



 



ATTACHMENT A
Asset Purchase and Sale Agreement

 

5